Citation Nr: 1242961	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO. 10-28 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES


1.  Entitlement to an initial rating higher than 60 percent for multiple sclerosis with a neurogenic bladder, including on an extra-schedular basis.

2.  Entitlement to an initial rating higher than 40 percent for residual weakness of the left lower extremity.

3.  Entitlement to an initial rating higher than 30 percent for associated dysphagia.

4.  Entitlement to an initial rating higher than 10 percent for residual weakness of the right lower extremity.

5.  Entitlement to an initial rating higher than 10 percent for residual weakness of the right upper extremity.


REPRESENTATION

Veteran represented by:	Michael J. Kelley, Attorney


ATTORNEY FOR THE BOARD

S. Finn, Attorney


INTRODUCTION

The Veteran served on active duty from October 1973 to October 1977.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  The Veteran since has relocated to Florida, however, so the RO in St. Petersburg assumed jurisdiction and is the RO that certified his appeal to the Board.

The January 2009 RO decision at issue in this appeal granted service connection for multiple sclerosis (MS) with a neurogenic bladder and assigned an initial 60 percent rating for this disability.  The RO also granted service connection for other residuals of the MS, namely, for associated weakness of the left lower extremity, which received an initial 40 percent rating, for dysphagia (difficulty swallowing), which received an initial 30 percent rating, and for weakness of the right upper and right lower extremities, which each received an initial 10 percent rating.  All of these initial ratings were made retroactively effective from August 16, 2008, the date of receipt of this claim.  The Veteran wants higher initial ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (When a Veteran appeals an initial rating, VA adjudicators must consider whether to "stage" the rating, meaning assign different ratings at different times since the effective date of the award if there have been occasions when the disability has been more severe than at others.  This will compensate the Veteran for his variance.)


The Veteran requested a videoconference hearing before a Veterans Law Judge of the Board when filing his July 2010 substantive appeal (on VA Form 9) concerning these claims.  His attorney, however, later submitted a statement in June 2011 withdrawing this request for hearing before the Board, citing the fact that the Veteran already had a total disability rating based on individual unemployability (TDIU).  38 C.F.R. §§ 20.700(e), 20.704(e) (2012).

The TDIU had been granted in a September 2009 rating decision during the pendency of the appeal of these other claims.  It also was determined in that decision that the Veteran resultantly had established basic eligibility to Dependents' Educational Assistance (DEA).  Both the TDIU and DEA were made retroactively effective from the receipt of his underlying claim on August 16, 2008.

In June 2011, the RO proposed to discontinue entitlement to the TDIU because the Veteran had failed to complete and return an employment questionnaire, VA Form 21-4140, regarding his then current employment status.  In response, his attorney filed a notice of disagreement (NOD) and intent to appeal in July 2011, also including with the statement the requested employment questionnaire, VA Form 21-4140.  And based on the receipt of this form and information provided on it, the RO issued a decision in January 2012 indicating the TDIU and DEA would continue.  The RO also appropriately notified the Veteran and his attorney of this, indicating it had decided not to make the proposed change and that he resultantly would continue receiving the same amount of monthly compensation.

So turning back now to the claims that are at issue in this appeal, those for higher initial ratings for the dysphagia and weakness of the left and right lower extremities and right upper extremity require further development before being decided on appeal, so the Board is remanding them to the RO.  Whereas the Board, instead, is going ahead and deciding the remaining claim for a higher initial rating for the underlying MS with neurogenic bladder.



FINDINGS OF FACT

1.  Because of his neurogenic bladder, the Veteran has incontinence and wears absorbent materials that must be changed more than four times per day.

2.  This disability, however, is not so exceptional or unusual as to render impractical the application of the regular Rating Schedule standards.


CONCLUSION OF LAW

The criteria are not met for an initial rating higher than 60 percent for the MS with neurogenic bladder, including on an extra-schedular basis.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.10, 4.115a, 4.115b, Diagnostic Code (DC) 8018-7542 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  To this end, VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373- 74 (2002)



These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a "downstream" disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

VCAA notices errors, even when shown to have occurred, are not presumptively prejudicial, rather, must be judged on a case-by-case basis.  And as the pleading party attacking the agency's decision, the Veteran, not VA, has this burden of proof of not only establishing error, but, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Letters satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in August and September 2008.  These letters informed him of the evidence required to substantiate his claim of entitlement to service connection for MS and its complications, including a neurogenic bladder, and of his and VA's respective responsibilities in obtaining this supporting evidence.  The letters also complied with the Dingess requirements by advising him of the "downstream" disability rating and effective elements of his claim.

One must also consider, however, that with regards to a claim for a higher initial rating, the United States Court of Appeals for Veterans Claims (Court) held in Dingess, and more recently in Goodwin v. Peake, 22 Vet. App. 128 (2008), that in cases where service connection has been granted and an initial rating and effective date assigned, the typical service-connection claim has been more than substantiated, it has been proven, rendering section 5103(a) notice no longer required because the initial intended purpose of the notice has been served.  Instead of issuing an additional VCAA notice letter in this situation concerning a "downstream" issue, such as the rating assigned for the disability, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue an SOC if the disagreement is not resolved.  The Veteran has received an SOC discussing the downstream disability rating element of this claim, citing the applicable statutes and regulations, and discussing the reasons and bases as to why a higher initial rating was not assigned.  Thus, he has received all required notice.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).

And as concerning the duty to assist him with this claim, the RO obtained his identified private treatment records and VA treatment records - including the reports of his VA compensation examinations and records associated with his claims for benefits administered by the Social Security Administration (SSA).  The VA compensation examinations were provided relatively recently and the examination reports and other evidence of record contain the findings needed to properly adjudicate this claim, including insofar as assessing the severity of this disability in relation to the applicable rating criteria.  Of significance is that neither the Veteran nor his attorney has asserted that the examinations of record are inadequate (i.e., not reflective of the degree of impairment), so additional examination is not needed. 38 C.F.R. §§ 3.327, 4.2 (2012). See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Allday v. Brown, 7 Vet. App. 517, 526 (1995); VAOPGCPREC 11-95 (April 7, 1995); and Green v. Derwinski, 1 Vet. App. 121 (1991).

There also  is no indication or allegation that any other relevant evidence remains outstanding, so the duty to assist has been met.  38 U.S.C.A. § 5103A (West 2002).

Whether a Higher Initial Rating is Warranted

Disability evaluations are determined by the application of a schedule of ratings (Rating Schedule), which is based, as far as can practically be determined, on the average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012).  Each service-connected disability is rated on the basis of specific criteria identified by DCs.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for loss of time from work proportionate to the severity of the disability. 38 C.F.R. § 4.1.

The Veteran's entire history is to be considered when making a disability determination. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, when, as here, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time with consideration given to the propriety of a "staged" rating.  See Fenderson, 12 Vet. App. at 125-26.  Indeed, the Court since has extended this practice even to claims that do not involve initial ratings, rather, established ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

MS with Neurogenic Bladder

The Veteran presently has a 60 percent rating for his MS with neurogenic bladder.  The effective date of this rating is August 16, 2008, coinciding with the receipt of this claim, and the disability is rated under DC 8018-7542.


In the assignment of DC numbers, hyphenated DCs may be used.  Injuries generally will be represented by the number assigned to the residual condition on the basis of which the rating is determined.  Diseases will be identified by the number assigned to the disease itself, followed by a hyphen, with the residual condition listed last.  See 38 C.F.R. § 4.27.

According to DC 8018, the minimum rating for MS is 30 percent.  His rating already exceeds this, so the Board next looks to DC 7542 for the neurogenic bladder component of his disability, which is a complication of the MS.  DC 7542 directs to rate as voiding dysfunction. 

Under 38 C.F.R. § 4.115a, voiding dysfunction is to be rated based on urine leakage, frequency, or obstructed voiding.

For urinary incontinence, a 20 percent rating is assigned when the wearing of absorbent materials is required and when the absorbent materials must be changed less than 2 times per day.  Urinary incontinence requiring the wearing of absorbent materials that must be changed 2 to 4 times per day is assigned a 40 percent rating.  Urinary incontinence requiring the use of an appliance of the wearing of absorbent materials that must be changed more than 4 times per day is assigned a 60 percent rating.  38 C.F.R. § 4.115a.

For urinary frequency, a 10 percent disability rating is warranted for a daytime voiding interval that is between two and three hours or when there is awakening to void two times per night.  A 20 percent evaluation requires a daytime voiding interval that is between one and two hours or awakening to void three to four times a night.  A 40 percent disability rating is warranted for a daytime voiding interval that is less than one hour or awakening to void five or more times per night.  38 C.F.R. § 4.115a.


Obstructed voiding entails ratings ranging from noncompensable (0 percent) to 30 percent.  A 30 percent rating contemplates urinary retention requiring intermittent or continuous catheterization.  A 10 percent rating contemplates marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following:  
(1) post-void residuals greater than 150 cubic centimeters (cc); (2) uroflowmetry; markedly diminished peak flow rate (less than 10 cc's per second); (3) recurrent urinary tract infections secondary to obstruction; (4) stricture disease requiring periodic dilatation every two to three months.

VA records dated from December 2007 to September 2008 reflect ongoing treatment for the MS.  The Veteran had been self-catheterizing three times per day due to urinary retention.  These records note symptoms of worsening frequency, urgency, post void dribbling and incontinence.  He had had 5 or 6 urinary tract infections over the past year that were treated with Nitrofurantoin and had required a period of hospitalization for this during the past 6 months.

An October 2008 VA examination noted that MS had been diagnosed in 1992 following episodes of bilateral upper extremity weakness and numbness.  He ambulated slowly with a cane due to moderate weakness noted in his right upper and left lower extremities.  There was sensory loss in the left trigeminal distribution central, but the extraocular movements were intact.  His cognition was slow, but intact, and his finger to nose to finger testing intact.  Heel to toe testing was not conducted due to moderate weakness.  There was hyperreflexia in his upper and lower extremities with 1 to 2 non clonus of the left ankle.  The examiner stated that, in addition to loss of function due to motor and sensory deficit, there was associated incontinence and dysphagia.  The examiner also noted the Veteran was treated with Avonex and that his disability had periods of relapse and remittance, so waxed and waned.


A June 2009 VA examination reflects a history of treatment for urosepsis and episodes of left facial paresthesias/pain.  His MS was quiescent.  He had been on Avonex for 7 years.  He reported weakness of his left arm and legs.  He used a cane. He had no history of paralysis.  He had dysesthesias, numbness, and paresthesias.  He reported that he kept on losing his balance.  His CN II to X ii was within normal limits.  His tone was slightly increased.  His reflexes were hyperreactive.  He had 4/5 strength or power in his left arm and leg and 5/5 in his right arm and leg.  Finger nose finger testing was intact.  Heel and toe walking in tandem was not tested due to moderate weakness.  His gait was slow and slightly clumsy.  Muscle tone was slightly increased.  Muscle atrophy was not present.  Elbow flexion/extension, wrist extension/flexion, finger flexors/abduction, thumb opposition, hip extension/flexion, knee extension, and ankle dorsiflexion and ankle plantar flexion were 4/5 on the left and 5/5 on the right.  Upper extremities vibration, pain, light touch, position sense, and details of location of abnormal sensation were 2/2 for the left and right.  Lower extremities vibration, pain, light touch, position sense, and details of location of abnormal sensation were 1/2.  There was no abnormal sensation.  There was moderate hyperreflexia, but no dysesthesias.  His gait was slightly clumsy.  There were no findings of ataxia, incoordination, or spasticity.

The diagnosis was MS with a neurogenic bladder.  He had residual weakness of his left lower extremity, dysphagia, and residual weakness of his right upper and lower extremities all associated with the MS with neurogenic bladder.  The examiner indicated the Veteran did not have gross weakness of his right upper and lower extremities.  It was additionally noted that his functional limitations regarding physical employment would be a position that would exacerbate the left-sided weakness.

SSA records reflect that the Veteran was awarded disability benefits by this other Federal agency on account of his MS, effective July 1995.  The SSA's disability examination was before the current appeal period.


The highest possible rating for voiding dysfunction found at 38 C.F.R. § 4.115a (which, as mentioned, is the means of rating neurogenic bladder) is 60 percent, and the Veteran already has this rating.  Urinary frequency only provides, at most, for a lesser 40 percent rating, and obstructed voiding only at most a 30 percent rating, which are both exceeded by the existing 60 percent rating.

The Board, then, must consider whether referral for an extra-schedular rating is indicated.  See 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).

The schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  His main complaint is of incontinence, which is specifically addressed by the assigned DC.  He also has separate ratings for the other complications of his MS, namely, for the weakness affecting his right upper extremity and for that also affecting his left and right lower extremities, as well as for his dysphagia.  Moreover, he already has a TDIU, which acknowledges that he is incapable of obtaining and maintaining employment because of the severity of these service-connected disabilities, that is, employment that could be considered substantially gainful versus just marginal in comparison.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4,18, and 4.19.  It therefore already has been acknowledged he has even more of an employment handicap than the marked interference with employment that is contemplated by 38 C.F.R. § 3.321(b)(1).  This is reinforced by the fact that the Veterans Court (CAVC) has recognized that "the effect of a service-connected disability appears to be measured differently for purposes of extra-schedular consideration under 38 C.F.R. § 3.321(b)(1)  . . . and for purposes of a TDIU claim under 38 C.F.R. § 4.16."  Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  The former requires marked interference with employment; whereas the latter requires evidence of unemployability.  Id.; see also Thun v. Peake, 22 Vet. App. 111 (2008), ("[E]xtraschedular consideration [under § 3.321] may be warranted for disabilities that present a loss of earning capacity that is less severe than one where the Veteran is totally unemployable.")  The logical inference, then, is when the opposite occurs, that it, when there has been acknowledgment the Veteran is totally unemployable, there necessarily is greater affect on his employability than just marked interference, meaning above and beyond the rating assigned for his disability.

Also, most, though not all, of the evaluation and treatment he has received for his MS and neurogenic bladder has been on an outpatient basis, not as an inpatient, certainly not frequent inpatient.  The Board therefore is not obligated to refer this claim for extra-schedular consideration.  Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).

Because, as well, there has not been any variation in the severity of this disability since the effective date of the award, the Board cannot "stage" the rating under Fenderson, either.


ORDER

The claim for an initial rating higher than 60 percent for the MS with neurogenic bladder, including on an extra-schedular basis, is denied.



REMAND

The report of the June 2009 VA examination notes occasional "difficulty swallowing," i.e., dysphagia.  It is unclear, however, whether the Veteran can only drink liquids, which is a criterion for a higher rating under DC 7203.  Further, the VA examiner stated he did not have any definitive studies related to the dysphagia and, therefore, suggested a video barium swallow and other needed testing, which was pending at the VA.  A remand for a new VA examination and undertaking and completion of these recommended studies is required.  See 38 U.S.C.A. § 5103A(d) (West 2002); Barr v. Nicholson, 21 Vet App 303 (2007) (holding that when VA undertakes to provide the Veteran an examination, it must ensure the examination is adequate).  This is especially true considering it has been some 31/2 years since that examination, with suggestion this component of the Veteran's disability has continued to get progressively worse.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).
With regards to his extremities, the Veteran has a 40 percent rating for the residual weakness of his left lower extremity and a 10 percent rating for the residual weakness of his right lower extremity, both under DC 8520.  Whereas he has a 10 percent rating for the residual weakness of his right upper extremity under DC 8515.  It is unclear from the evidence of record whether he warrants higher ratings. 

In rating disability involving injury to the peripheral nerves and their residuals, attention is to be given to the site and character of injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123.  The maximum rating that may be assigned for neuritis not characterized by organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis. Id. 

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124.

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  The ratings for peripheral nerves are for unilateral involvement; when bilateral, they are combined with application of the bilateral factor.  Id.  See also 38 C.F.R. § 4.26.

DC 8520 provides that mild incomplete paralysis of the sciatic nerve is rated as 
10-percent disabling; moderate incomplete paralysis as 20-percent disabling; moderately severe incomplete paralysis is rated as 40-percent disabling; and severe incomplete paralysis, with marked muscular atrophy, as 60-percent disabling.  Complete paralysis of the sciatic nerve, when the foot dangles and drops, no active movement is possible of muscles below the knee, flexion of knee weakened or (very rarely) lost, is rated 80-percent disabling.

VA treatment records dated from December 2007 to September 2008 include a cranial nerve examination that was productive of full visual fields and symmetric facial movements, albeit with evidence of decreased sensation on the left.  The Veteran had a narrow gait and was able to walk 150 feet with a cane.  The heel to shin testing was normal and the Romberg sign was negative.  The left lower extremity was internally rotated upon ambulation with decreased hip and knee flexion of the left lower extremity during swing phase. 

An October 2008 VA examination reflects that he ambulated slowly with a cane due to moderate weakness.  Heel to toe testing could not be done because of weakness.  He had hyperreflexia 1 to 2 clonus of the left ankle.  A February 2009 private treatment record noted that his foot dropped and that he had left lower extremity weakness. 

A June 2009 VA examination reflects weakness in the left arm and legs and loss of balance without cane.  His condition was noted as stable.  There were no findings of incoordination or spacity and gait was noted to be slow and slightly clumsy.  It was noted that he used a combination of hip circumduction and hip hiking to assist with foot clearance.  There was decreased heel strike of the left foot, but he was able to clear his toes. 

In a February 2009 private treatment record he complained of numbness and tingling of his right hand.  There was hyperreflexia of the upper extremity.  The June 2009 VA examination showed no gross weakness on the right.  There also was no abnormal sensation.

It appears he continues to receive ongoing evaluation and treatment for these disabilities, so these additional records should be obtained and considered.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. §§ 3.159(c)(2), (c)(3).  See also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA has constructive, if not actual, notice of these additional records because they are generated and maintained within VA's healthcare system and, therefore, deemed to be in VA's possession, even if not physically in the file). 

Accordingly, these remaining claims are REMANDED for the following additional development and consideration:

1.  Obtain the records of all additional evaluation or treatment the Veteran has received for his dysphagia and upper and lower extremity weakness since 2009, whether from VA or privately.  If the records identified are not in the custody of a Federal department or agency, the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(1), whereas subpart (c)(2) controls if they are.  Also appropriately notify him if unable to obtain any identified records.  38 C.F.R. § 3.159(e)(1).

2.  Upon receipt of all additional records, schedule a VA examination to reassess the severity of his dysphagia and the weakness affecting his right and left lower extremities and right upper extremity.  The claims file and a complete copy of this decision and remand must be made available to and reviewed by the examiner for the pertinent history.  Responses are especially needed concerning the following:

(a) the extent or degree of weakness or other impairment of the right and left lower extremities and right upper extremity, including a description of this weakness in terms of whether it is akin to complete versus incomplete paralysis of the affected nerve and, if incomplete, whether it is slight/mild, moderate, moderately severe, or severe.

(b) whether the dysphagia only permits the Veteran to swallow liquids?

3.  Then readjudicate these remaining claims in light of this and all other additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him and his attorney an SSOC and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


